Citation Nr: 1721868	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hip disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1977.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2015, the Board remanded the claims for service connection for right hip disorder, bilateral hearing loss, and tinnitus to the Agency of Original Jurisdiction (AOJ) for additional development.

The issue of entitlement to service connection for right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claims for bilateral hearing loss and tinnitus, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a June 2015 audiological examination report from Dr. T.W., Au.D, indicates that the Veteran met the relevant criteria, as there were thresholds above 40 decibels at multiple frequencies in each ear.  Thus, current bilateral hearing loss disability has been demonstrated. 

The Veteran contends that his hearing loss is related to exposure to loud noises in service associated with military weaponry, machinery, and helicopter engine noise.  Specifically, he was exposed to the sound of gunfire and artillery during training as reconman and rifleman.  Veteran described that during these trainings, they were instructed to always wear hearing protection, and however, they were often not provided any such hearing protection. 

The Veteran's certificate of discharge from service (DD Form 214) reflects that his military primary specialty title was rifleman and secondary specialty title was reconman.  The DD Form 214 further reflects that specialty he received the Rifle Sharpshooter Badge and Pistol Sharp Shooter Badge.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence). 

The audiological testing conducted at the time of the Veteran's August 1972 entrance examination revealed that his pure tone thresholds, in decibels, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right ear
5
0
0
not recorded
10
Left ear
5
0
0
not recorded
15

The audiological testing conducted at the time of the Veteran's August 1977 separation examination revealed that his pure tone thresholds, in decibels, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
0
10
20
Left ear
20
10
0
25
20

In his report of medical history as part of his August 1977 separation examination, the Veteran noted "don't know" under the question asking if he ever had or currently has hearing loss.  


As to the etiology of the Veteran's current hearing loss, there are conflicting medical opinions.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

T.W., the audiologist who conducted a June 2015 private audiological examination opined that the Veteran's hearing loss is at least as likely as not the result of or caused by in-service noise exposure during his military service.  She reasoned that hearing loss occurred from exposure to excessive noise from countless hours on helicopters; training in naval gunfire, jet airstrikes, artillery advances, and small arms fire.

The audiologist who conducted a November 2015 VA audiological examination opined that the Veteran's hearing loss is less likely than not the result of military service.  She reasoned that the Veteran's hearing on the August 1972 entrance examination and August 1977 separation examination was within normal limits bilaterally with no significant threshold shifts in either ear other than a 15 decibel shift in the left ear only at 500 Hertz (Hz).  The audiologist concluded that a 15 decibel shift in the 500 Hz is not consistent with noise-induced shift, which she described occurs in frequency region of 3000 Hz to 6000 Hz.  The audiologist then cited to the Institute of Medicine's (IOM) conclusion that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise -induced hearing loss was unlikely.  She did note that the Veteran responded with "don't know" on his August 1977 report of medical history on the question asking if he had hearing loss or had it in the past.  The audiologist noted that the Veteran's onset of hearing loss was sometime following active duty. 

The November 2015 VA audiologist did not fully explain this discrepancy between the Veteran's entrance exam and exit exam.  She did explain a shift of 15 decibel in 500 Hz in the Veteran left ear but reasoned that noise-induced shift occurs in higher frequencies.  However, the audiologist did not explain a 10 decibel shift in 1000 Hz in Veteran's each ear, or the 10 decibel shift in the 4000 Hz in his right ear and the 5 decibel shift in his left ear for the same frequency.  Instead, the audiologist concluded that noise-induced hearing loss is most commonly accepted in the high frequencies and concluded that it was less likely than not that the Veteran's hearing loss was caused by or exacerbated by noise exposure in the military.  Furthermore, the audiologist did not consider the Veteran's lay statements at the hearing with the Decision Review Officer (DRO) in which he testified that he first noticed hearing problems when he had difficulty hearing instructions which his colleagues could hear but he could not.  The audiologist made note of the Veteran's answer to whether he ever had or currently has hearing loss in his August 1977 report of medical history, however, the examiner did not provide any detail or provide any context.  The Board therefore finds that the November 2015 opinion is of little probative weight.

By contrast, Dr. T.W. June 2015 opinion is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Although this opinion does not discuss medical literature or threshold shift during service, the June 2015 opinion is based upon a complete review of the Veteran's medical records and reported history.  This opinion is also accompanied by the Veteran's statements of noise exposure during and after service.  Thus, the June 2015 opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

In light of the June 2015 opinion, the Board finds that the evidence is at least evenly balanced on the question of whether the Veteran's current hearing loss was caused by loud noise exposure in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus due to significant noise exposure he experienced during service.  Specifically, the Veteran stated during the Board hearing that he was exposed to loud ammunition and artillery fire on a repeated and frequent basis during training exercises with little ear protection as well as loud helicopter engine noise.  The Veteran also contends that he has had continuous ringing in his ears since service.  See April 2012 DRO Hearing Transcript, p. 7.  

Here, tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, he has met the current disability requirement.  In addition, the Veteran's statements that he experienced significant noise exposure during service are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form lists the Veteran's military occupational specialty as rifleman and reconman.  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure. 

As to this issue, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service, and there is no probative evidence to the contrary.  The Board notes that the Veteran was afforded a VA audiological examination in connection with his claim for tinnitus in November 2015, and that the VA examiner concluded that the Veteran's tinnitus is not related to his service because of the Veteran's statement that he did not first experience symptoms until the mid-1980s, which was many years after he left service.  However, the Veteran testified that he April 2012 DRO hearing that ringing in his ear began in 1974 after a full day of artillery strikes and helicopter noise.  Furthermore, the June 2015 private audiologist indicated that the Veteran cited to a specific event in service that led to a ringing in his ears, which is consistent with the details provided by the Veteran at the April 2012 DRO hearing.

The Board finds the Veteran's many statements indicating the onset of tinnitus during service to be more credible than his single statement to the November 2015 VA examiner indicating a later onset.  The opinion of the November 2015 VA examiner is therefore of little probative weight.  In contrast, audiologist T.W. concluded that the Veteran's tinnitus was related to service, based on his noise exposure, an incident in which he recalled going to sick bay with complaints of ringing in the ears, and the fact that tinnitus is the most common, and often the first, symptoms of acoustic trauma.  As T.W. explained the reasons for her conclusions based on an accurate characterization of the evidence, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

REMAND

The Board has reviewed the claims file and determined that additional development is warranted.

The Veteran perfected his appeal for entitlement to service connection for a right hip disorder in May 2013.  The Board remanded the issue for additional development in May 2015.  After issuance of the February 2016 supplemental statement of the case (SSOC) and prior to the Board's February 2017 letter notifying the Veteran that his case has been returned to the Board, the Veteran in December 2016 requested a hearing in conjunction with this appeal.  Before the Board renders a decision, the claimant must be afforded an opportunity for a Board hearing.  38 U.S.C. § 7107(b) (West 2014) ("The Board shall decide any appeal only after affording the appellant an opportunity for a hearing").  The hearing may be requested at any time before the claim is certified to the Board, and then may be requested within 90 days of notification of certification.  38 C.F.R. § 3.103(c)(1) (2016) ("Upon request, a claimant is entitled to a hearing at any time on any issue involved within the purview of part 3 of this chapter...."); 38 C.F.R. § 20.1304(a) (2016) (90 days).  The Veteran's request complies with these requirements and appears to be for either a videoconference or Travel Board hearing, which are scheduled by the RO.  A remand is therefore warranted to schedule the Veteran for such a hearing.

Accordingly, the claim for service connection for right hip disorder is REMANDED for the following action:

Schedule the Veteran for a videoconference or Travel Board hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


